DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto).
With respect to claim 10: Werner discloses a household refrigeration appliance (domestic refrigerator 1), comprising: a heat-insulated body (thermally insulated housing 2 and thermally insulated door leaf 4) with an inner container (storage compartment 3), which delimits a coolable interior space provided for storing food (Fig. 1 and [0027]); a refrigeration device (“cooling device”) for cooling the coolable interior space ([0031]); a digital camera (camera 20 and/or 40) having an optical device with an image sensor (image sensor 35) and a lens (optical lens 27 and/or window 30 and/or portion 43) arranged upstream of said image sensor (Figs. 2-4 and [0037]-[0047]), and an electronic controller (electronic control device 8). 
Regarding the claim recitation “said electronic controller and said optical device being arranged spatially separate from one another and each being arranged either in or on said heat-insulated body”, Werner [0033] discloses the camera 20, 40 may be attached to a surface of the housing 2 facing towards the storage compartment 3 or to the surface of the door leaf 4 facing towards the storage compartment 3. Werner Fig. 1 depicts the electronic control device 8 at, in, or on the rear wall of the storage compartment 3. 
The camera 20, 40 being in, on, or at the door leaf 4 and/or on the storage compartment 3 at any distance from the electronic control device 8 meets “said electronic controller and said optical device being arranged spatially separate from one another and each being arranged either in or on said heat-insulated body” as claimed. This is encompassed by the disclosure of Werner. 
Werner [0006] and [0032] disclose that the control device 8 controls the refrigeration cycle, as is generally known in the art, to hold the storage compartment 3 at a set temperature. Werner [0041] discloses camera 20 includes an electric cable 32 for electronic connection of the image sensor 35. In Werner Figs. 2-4, the electric cable 32 is shown running through the pottant 31 that seals the camera 20.
Werner never specifically discloses that the electronic control device 8 controls the camera 20, 40 in the claimed manner (the claim recitations to the “logic component”, “communication route”, and “image data set”). 
See Carlotto [0017]-[0055]. Carlotto discloses the use of an electronic controller (ACU 140) to control a plurality of cameras 121-125 to capture a plurality of pictures of the compartment 102 of a refrigerator. The pictures are aggregated to capture substantially all of the compartment 102. A group of images or pictures are captured and stored in the ACU 140, and then subsequently transmitted to a user device 160 for viewing by a user. Carlotto discloses a plethora of options for the communication route between the cameras 121-125 and the ACU 140, but is not limited to only the listed options (at least [0019], [0022], [0027], and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 1) to electrically/electronically connect Werner’s control device 8 and cameras 20, 40; and 2) to use Werner’s control device 8 to control operation of the cameras 20, 40 in a similar way as in Carlotto’s invention, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to provide such connections and control in order to capture a plurality of pictures of Werner’s compartment 3, and aggregate the pictures to obtain an image of substantially all of Werner’s compartment 3. Such images may be sent to a user device in a similar manner as Carlotto’s invention. This provides desirable user convenience, in that a user may inspect the contents of the refrigerator remotely and/or without opening the door leaf 4 of the compartment 3. See Carlotto’s disclosure for further uses/benefits of the captured images. 
Such a configuration makes obvious “said electronic controller…being configured to actuate said optical device and to read said image sensor by way of a communication route in order to generate an image data set on a basis of signals read from said image sensor” as claimed. The claimed “communication route” is met by the plethora of options disclosed by Carlotto for communication between the ACU 140 and cameras 121-125, as used for communication between Werner’s cameras 20, 40 and control device 8. The claimed “image data set” is the plurality of images captured by Werner’s cameras 20, 40 and aggregated to represent substantially all of the compartment 3. The claimed “signals” are sensed by Werner’s image sensor 35 of the camera 20, 40 and routed from the electric cable 32 to the control device 8 via the “communication route”. 
Regarding the claim recitation “said electronic controller being a logic component of said digital camera”, the Applicant’s originally-filed specification at page 4 lines 19-25 states:
In order for the electronic controller to be able to communicate with the spatially20 separate optical device, the digital camera or the household refrigeration21 appliance comprises the communication route via which the electronic controller is22 able to read the image sensor and to actuate the optical device. The electronic23 controller is set up to create the image data set on the basis of the signals read24 from the image sensor. The electronic controller therefore represents in particular25 a logic component of the digital camera.

As modified, the control device 8 is connected to and controls the cameras 20, 40 in the same or similar way as the Applicant’s disclosed electronic controller. As modified, the control device 8 creates an image data set based on the signals from the image sensors in the cameras 20, 40 in the same or similar way as the Applicant’s disclosed controller. In light of the Applicant’s description of what a logic component of a digital camera entails and what the controller does, Werner’s modified control device 8 functions as a logic component of the camera 20, 40. Werner, as modified, makes obvious “said electronic controller being a logic component of said digital camera” as claimed because the modified control device 8 meets the Applicant’s entire disclosure/description of the logic component of the digital camera. 
Further, from MPEP 2114:

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Werner in view of Carlotto meets every structural limitation in the claim. Werner in view of Carlotto functions as claimed, even if the prior art does not use the exact claim terminology such as “a logic component of said digital camera”. The claim recitations “said electronic controller being a logic component of said digital camera and being configured to actuate said optical device and to read said image sensor by way of a communication route in order to generate an image data set on a basis of signals read from said image sensor” therefore fail to create a patentable distinction over the combination of prior art. Performing the same functions as the prior art, but claiming them by different names fails to make the claim unobvious over the prior art. 
With respect to claim 11: Werner [0033] states:
The domestic refrigerator 1 comprises at least one camera 20, 40 particularly configured to take a picture of the interior of the storage compartment 3. The camera 20, 40 may, for instance, be attached to a surface of the housing 2 facing towards the storage compartment 3 or to the surface of the door leaf 4 facing towards the storage compartment 3.
In the combination, the “image data set” is of the “coolable interior space” (Werner’s storage compartment 3) as claimed. It is obvious for the camera 20, 40 to be on the back wall of the storage compartment 3, to thereby face towards the storage compartment 3 as disclosed by Werner. Camera 20, 40 on the back wall of compartment 3 meets “or of a side of a door leaf facing toward the coolable interior space” as claimed.
With respect to claim 12: Werner’s thermally insulated door leaf 4 is interpreted as the claimed “door leaf”. Werner [0028] discloses door leaf 4 opening and closing as claimed. Werner [0033] discloses the cameras 20, 40 “attached in or to said door leaf” and “attached in or to said body” as claimed.
Werner Fig. 1 shows a drawer 7. Carlotto [0029] shows it is known in the art to attach a camera 121-125 to a crisper drawer. Carlotto Fig. 1 shows drawers 112, which are crisper drawers. Werner’s drawer 7 is similar to Carlotto’s drawers 112. It is obvious to attach a camera 20, 40 in or to Werner’s drawer 7, to thereby inspect the contents of the drawer 7 or the compartment 3 without having to open the door lead 4 and/or drawer 7. This meets “attached in or to a drawer of the household refrigeration appliance” as claimed. 
With respect to claim 13: Werner’s door leaf 4 includes a plurality of door shelves 5 on the inside surface thereof. See Werner Fig. 1. Werner [0033] discloses the cameras 20, 40 mounted to the inside surface of the door leaf 4. However, Werner does not specifically disclose the cameras 20, 40 mounted in or to the door shelves 5.
Carlotto Figs. 4-5 show embodiments of a storage bin 410 and a camera 405. The camera is mounted in (Fig. 4) or to (Fig. 5) the storage bin 410. Carlotto [0023] discloses the storage bin 410 can be used as any of the storage bins 113 shown in Carlotto Fig. 1. The storage bins 113 in Carlotto Fig. 1 are similar to the door shelves 5 in Werner’s invention. Carlotto [0024] teaches that the cameras 405 being in the bins 410 allows installation thereof during delivery or installation, and/or thereafter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Werner’s cameras 20, 40 in or to Werner’s door shelf/shelves 5, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to put the cameras 20, 40 in the shelf/shelves 5 so that the cameras 20, 40 can be installed during delivery or installation, and/or thereafter. This allows custom positioning of the cameras 20, 40 and/or selling as an after-market add-on item. 
With respect to claim 18: Carlotto [0019], [0022], and [0027] disclose the use of wire. In the combination, this makes obvious the claimed “wired communication route”.
With respect to claims 21-22: Carlotto [0019] discloses the use of Bluetooth and Wi-Fi to connect the cameras 121-125. In the combination, either of Bluetooth and Wi-Fi makes obvious the claimed “wireless interface” of claim 21. See Carlotto [0019] for “Bluetooth” as in claim 22. Carlotto’s “Wi-Fi” is interpreted as meeting and/or making obvious “WLAN connection” as in claim 22.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto) as applied to claim 10 above, and further in view of US 2010/0218523 A1 (Buchstab).
With respect to claims 14-15: Werner’s control device 8 is shown at the rear wall of the compartment 3 (Fig. 1). Werner’s housing 2 and door leaf 4 are both thermally insulated ([0027]-[0028]). This meets “comprises a heat-insulated wall” as claimed. However, Werner fails to explicitly disclose “with heat insulation” (claim 14) and the controller attached within the heat insulation of the wall as claimed (claims 14-15). 
Carlotto’s ACU 140 may be located at the top of the refrigerator 100 near the top door hinge, but may be located at other locations (Fig. 1 and [0027]). 
Buchstab Fig. 1 and [0020] disclose an electronic controller 3 located inside the insulation in the lid (upper wall) of the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include insulation in Werner’s housing 2 and door leaf 4, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to use insulation in order to reduce or minimize energy consumption of the refrigerator, and/or to meet Werner’s disclosure of thermally insulated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Werner’s control device 8 in the insulation inside the wall of the housing 2, similarly to Buchstab’s controller 3, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to put the control device 8 in the insulation in the wall in order to hide the control device 8 and/or to not have the control device 8 take up room inside the storage compartment 3. 
With respect to claim 16: Werner [0033] discloses camera 20, 40 attached to a surface of the housing 2 or door leaf 4. In the combination, this makes obvious “wherein said heat-insulated wall is part of said heat-insulated body or said heat- insulated wall is a heat-insulated door leaf of the household refrigeration appliance” as claimed.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto) as applied to claim 18 above, and further in view of US 2007/0178758 A1 (Klein).
With respect to claims 19-20: Carlotto [0019], [0022], and [0027] disclose the use of wire. In the combination, this makes obvious the claimed “wired communication route” of claim 18. Werner in view of Carlotto does not meet the “flexible printed circuit” of claims 19-20. 
However, Carlotto [0019] is open to communication routes other than the explicit examples listed therein. 
Klein Figs. 1-3 and [0025]-[0027] disclose electrical conductors 7, 11 for connection of electronic components 3. The conductors 7, 11 could be formed with a flexible printed circuit board. During manufacture of the refrigerator, insulating foam 8 embeds the flexible circuit board and holds the circuit board against the outer surface 10 of the inliner 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use flexible printed circuit between Werner’s control device 8 and cameras 20, 40, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
See Werner Fig. 1. In light of Klein, it is obvious to use flexible printed circuit like Klein’s to connect Werner’s control device 8 and cameras 20, 40 mounted in or on the housing 2 and/or door leaf 4. 
One would be motivated to use a flexible circuit between the control device 8 and the cameras 20, 40 because that is a known way to electrically couple components through an insulation space of a refrigerator wall while being able to withstand the foaming process of the insulation (as in Klein’s invention). IE - this is desirable because the control device 8 and cameras 20, 40 can be electrically connected through the wall, using the flexible circuit, before the wall is filled with insulation. The insulation adheres the conductor after solidification (as in Klein’s invention). 

Claims 17 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto), US 2019/0335106 A1 (Baek), and US 2007/0178758 A1 (Klein).
With respect to claim 17: Werner discloses a household refrigeration appliance (domestic refrigerator 1), comprising: a heat-insulated body (thermally insulated housing 2 and thermally insulated door leaf 4) with an inner container (storage compartment 3), which delimits a coolable interior space provided for storing food (Fig. 1 and [0027]); a refrigeration device (“cooling device”) for cooling the coolable interior space ([0031]); a digital camera (camera 20 and/or 40) having an optical device with an image sensor (image sensor 35) and a lens (optical lens 27) arranged upstream of said image sensor (Figs. 2-4 and [0037]-[0047]), and an electronic controller (electronic control device 8), said optical device (sensor 35 and lens 27) provided in a casing (at least housing 21/41) on said heat-insulated body ([0033]). 
Further regarding the claimed “casing” for the optical device, Carlotto Figs. 2-3 and [0022] discloses camera 205 mounted in, or, or within a housing 210 that affixes, mounts to, snaps onto, etc. the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention put Werner’s camera 20 and/or 40 within one or more of Carlotto’s housings 210 and attach the housing(s) 210 to Werner’s housing 2 or door leaf 4, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. This meets Werner’s disclosure at [0033] of where the camera 20 and/or 40 is attached. 
Werner does not disclose the electronic control device 8 “being attached in a further casing” as claimed. The sub-components of Werner’s camera 20/40 are within a housing 21/41. Carlotto Fig. 6 shows an appliance control unit 140 that includes a plurality of electronic sub-components (memory, processor, etc.). The ACU 140 is shown in a black-box, which implies a non-specific housing or casing. Carlotto discloses a housing 210 for a camera 205. Klein Fig. 1 shows an electronic component 3 in a box-like housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Werner’s control device 8 to include a casing that contains various sub-components, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to have a casing for the electronic control device 8 in order to protect the sub-components thereof (similarly to Werner’s housing 21/41) and/or to facilitate mounting of the control device 8 to Werner’s housing 2 or door leaf 4 (similarly to Carlotto’s housing 210 for mounting of the camera 205). 
Regarding the claim recitation “said electronic controller and said optical device being arranged spatially separate from one another and each being arranged either in or on said heat-insulated body”, Werner [0033] discloses the camera 20, 40 may be attached to a surface of the housing 2 facing towards the storage compartment 3 or to the surface of the door leaf 4 facing towards the storage compartment 3. Werner Fig. 1 depicts the electronic control device 8 at, in, or on the rear wall of the storage compartment 3. 
The camera 20, 40 being in, on, or at the door leaf 4 and/or on the storage compartment 3 at any distance from the electronic control device 8 meets “said electronic controller and said optical device being arranged spatially separate from one another and each being arranged either in or on said heat-insulated body” as claimed. This is encompassed by the disclosure of Werner. 
Werner [0006] and [0032] disclose that the control device 8 controls the refrigeration cycle, as is generally known in the art, to hold the storage compartment 3 at a set temperature. Werner [0041] discloses camera 20 includes an electric cable 32 for electronic connection of the image sensor 35. In Werner Figs. 2-4, the electric cable 32 is shown running through the pottant 31 that seals the camera 20.
Werner never specifically discloses that the electronic control device 8 controls the camera 20, 40 in the claimed manner (the claim recitations to the “logic component”, “communication route”, “image data set”, “flexible printed circuit”, and “mobile industry processor interface”). 
See Carlotto [0017]-[0055]. Carlotto discloses the use of an electronic controller (ACU 140) to control a plurality of cameras 121-125 to capture a plurality of pictures of the compartment 102 of a refrigerator. The pictures are aggregated to capture substantially all of the compartment 102. A group of images or pictures can be captured and stored in the ACU 140, and then subsequently transmitted sequentially or in bulk. Images are sent to a user device 160 for viewing by a user. Carlotto discloses a plethora of options for the communication route between the cameras 121-125 and the ACU 140, but is not limited to only the listed options ([0019], [0022], [0027], and [0055]).
Baek is drawn to methods for efficiently processing image data captured through one or more image sensors in an electronic device ([0002]-[0019]). Baek [0043] discloses the electronic device can be a smart electric home appliance with a camera function, such as a refrigerator. Baek [0073], [0095], [0121], and [0148]-[0153] disclose the use of Mobile Industry Processor Interface (MIPI) to efficiently transmit image data from image sensors to a processor. 
Klein Figs. 1-3 and [0025]-[0027] disclose electrical conductors 7, 11 for connection of electronic components 3. The conductors 7, 11 could be formed with a flexible printed circuit board. During manufacture of the refrigerator, insulating foam 8 embeds the flexible circuit board and holds the circuit board against the outer surface 10 of the inliner 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 1) to electrically/electronically connect Werner’s control device 8 and cameras 20, 40 using Klein’s flexible printed circuit; 2) to use Werner’s control device 8 to control operation of the cameras 20, 40; and 3) to use MIPI to transmit image data from Werner’s cameras 20, 40 to the control device 8, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to use a flexible circuit between the control device 8 and the cameras 20, 40 because that is a known way to electrically couple components through an insulation space of a refrigerator wall while being able to withstand the foaming process of the insulation (as in Klein’s invention). IE - this is desirable because the control device 8 and cameras 20, 40 can be electrically connected through the wall, using the flexible circuit, before the wall is filled with insulation. The insulation adheres the conductor after solidification (as in Klein’s invention). 
One would be motivated to use control device 8 to control cameras 20, 40 in order to capture a plurality of pictures of Werner’s compartment 3, and aggregate the pictures to obtain an image of substantially all of Werner’s compartment 3. Such images may be sent to a user device in a similar manner as Carlotto’s invention. This provides desirable user convenience, in that a user may inspect the contents of the refrigerator remotely and/or without opening the door leaf 4 of the compartment 3. See Carlotto’s disclosure for further uses/benefits of the captured images. 
One would be motivated to use MIPI to transmit image data from cameras 20, 40 to control device 8 because MIPI desirably provides efficient data transmission from an image sensor.
This makes obvious “said electronic controller…being configured to actuate said optical device and to read said image sensor by way of a communication route in order to generate an image data set on a basis of signals read from said image sensor” as claimed. The claimed “communication route” includes the components/protocols/interfaces/etc. used for communication between Werner’s control device 8 and cameras 20, 40. The claimed “communication route” includes the flexible printed circuit connecting the control device 8 and the cameras 20, 40 through the wall(s) of the refrigerator. The claimed “communication route” also includes the MIPI interface used to efficiently transmit data from the cameras 20, 40 to the control device 8. 
The claimed “image data set” is the plurality of images captured by the cameras 20, 40 and aggregated to represent substantially all of the compartment 3. The claimed “signals” are sensed by the image sensor 35 of the camera 20, 40 and routed from the electric cable 32 to the control device 8 via the “communication route”. 
Regarding the claim recitation “said electronic controller being a logic component of said digital camera”, the Applicant’s originally-filed specification at page 4 lines 19-25 states:
In order for the electronic controller to be able to communicate with the spatially20 separate optical device, the digital camera or the household refrigeration21 appliance comprises the communication route via which the electronic controller is22 able to read the image sensor and to actuate the optical device. The electronic23 controller is set up to create the image data set on the basis of the signals read24 from the image sensor. The electronic controller therefore represents in particular25 a logic component of the digital camera.

As modified, the control device 8 is connected to and controls the cameras 20, 40 in the same or similar way as the Applicant’s disclosed electronic controller. As modified, the control device 8 creates an image data set based on the signals from the image sensors in the cameras 20, 40 in the same or similar way as the Applicant’s disclosed controller. In light of the Applicant’s description of what a logic component of a digital camera entails and what the controller does, Werner’s modified control device 8 functions as a logic component of the camera 20, 40. Werner, as modified, makes obvious “said electronic controller being a logic component of said digital camera” as claimed because the modified control device 8 meets the Applicant’s entire disclosure/description of the logic component of the digital camera. 
Further, from MPEP 2114:

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Werner in view of Carlotto meets every structural limitation in the claim. Werner in view of Carlotto functions as claimed, even if the prior art does not use the exact claim terminology such as “a logic component of said digital camera”. The claim recitations “said electronic controller being a logic component of said digital camera and being configured to actuate said optical device and to read said image sensor by way of a communication route in order to generate an image data set on a basis of signals read from said image sensor” therefore fail to create a patentable distinction over the combination of prior art. Performing the same functions as the prior art, but claiming them by different names fails to make the claim unobvious over the prior art. 
With respect to claim 23: Werner [0033] states:
The domestic refrigerator 1 comprises at least one camera 20, 40 particularly configured to take a picture of the interior of the storage compartment 3. The camera 20, 40 may, for instance, be attached to a surface of the housing 2 facing towards the storage compartment 3 or to the surface of the door leaf 4 facing towards the storage compartment 3.
In the combination, the “image data set” is of the “coolable interior space” (Werner’s storage compartment 3) as claimed. It is obvious for the camera 20, 40 to be on the back wall of the storage compartment 3, to thereby face towards the storage compartment 3 as disclosed by Werner. Camera 20, 40 on the back wall of compartment 3 meets “or of a side of a door leaf facing toward the coolable interior space” as claimed.
With respect to claim 24: Werner’s thermally insulated door leaf 4 is interpreted as the claimed “door leaf”. Werner [0028] discloses door leaf 4 opening and closing as claimed. Werner [0033] discloses the cameras 20, 40 “attached in or to said door leaf” and “attached in or to said body” as claimed.
Werner Fig. 1 shows a drawer 7. Carlotto [0029] shows it is known in the art to attach a camera 121-125 to a crisper drawer. Carlotto Fig. 1 shows drawers 112, which are crisper drawers. Werner’s drawer 7 is similar to Carlotto’s drawers 112. It is obvious to attach a camera 20, 40 in or to Werner’s drawer 7, to thereby inspect the contents of the drawer 7 or the compartment 3 without having to open the door lead 4 and/or drawer 7. This meets “attached in or to a drawer of the household refrigeration appliance” as claimed. 
With respect to claim 25: Werner’s door leaf 4 includes a plurality of door shelves 5 on the inside surface thereof. See Werner Fig. 1. Werner [0033] discloses the cameras 20, 40 mounted to the inside surface of the door leaf 4. However, Werner does not specifically disclose the cameras 20, 40 mounted in or to the door shelves 5.
Carlotto Figs. 4-5 show embodiments of a storage bin 410 and a camera 405. The camera is mounted in (Fig. 4) or to (Fig. 5) the storage bin 410. Carlotto [0023] discloses the storage bin 410 can be used as any of the storage bins 113 shown in Carlotto Fig. 1. The storage bins 113 in Carlotto Fig. 1 are similar to the door shelves 5 in Werner’s invention. Carlotto [0024] teaches that the cameras 405 being in the bins 410 allows installation thereof during delivery or installation, and/or thereafter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Werner’s cameras 20, 40 in or to Werner’s door shelf/shelves 5, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to put the cameras 20, 40 in the shelf/shelves 5 so that the cameras 20, 40 can be installed during delivery or installation, and/or thereafter. This allows custom positioning of the cameras 20, 40 and/or selling as an after-market add-on item. 

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto), US 2019/0335106 A1 (Baek), and US 2007/0178758 A1 (Klein) as applied to claim 17 above, and further in view of US 2010/0218523 A1 (Buchstab).
With respect to claims 26-27: Werner’s control device 8 is shown at the rear wall of the compartment 3 (Fig. 1). Werner’s housing 2 and door leaf 4 are both thermally insulated ([0027]-[0028]). This meets “comprises a heat-insulated wall” as claimed. However, Werner fails to explicitly disclose “with heat insulation” (claim 14) and the controller attached within the heat insulation of the wall as claimed (claims 14-15). 
Carlotto’s ACU 140 may be located at the top of the refrigerator 100 near the top door hinge, but may be located at other locations (Fig. 1 and [0027]). 
Buchstab Fig. 1 and [0020] disclose an electronic controller 3 located inside the insulation in the lid (upper wall) of the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include insulation in Werner’s housing 2 and door leaf 4, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to use insulation in order to reduce or minimize energy consumption of the refrigerator, and/or to meet Werner’s disclosure of thermally insulated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Werner’s control device 8 in the insulation inside the wall of the housing 2, similarly to Buchstab’s controller 3, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to put the control device 8 in the insulation in the wall in order to hide the control device 8 and/or to not have the control device 8 take up room inside the storage compartment 3. 
With respect to claim 28: Werner [0033] discloses camera 20, 40 attached to a surface of the housing 2 or door leaf 4. In the combination, this makes obvious “wherein said heat-insulated wall is part of said heat-insulated body or said heat- insulated wall is a heat-insulated door leaf of the household refrigeration appliance” as claimed.
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
The Applicant provides no new arguments against the rejection of claim 10. The previous responses to the Applicant’s arguments related to claim 10 still apply.
On page 13, the Applicant asserts that Carlotto fails to provide spatially separately from one another arranged optical device and image generator in different casings. Carlotto is not relied upon for that/those features. The argument is therefore not persuasive.
On page 13, the Applicant asserts that Carlotto’s ACU 140 cannot be considered as corresponding to the digital camera of claim 17. Carlotto’s ACU 140 is not relied upon as the digital camera of claim 17. The argument is therefore not persuasive.
On page 14, the Applicant asserts that Carlotto does not suggest a serial display communication including a flexible printed circuit and MIPI. Carlotto’s disclosure is open to any and all known methods of communication between the ACU 140 and the cameras 121-125. The addition of Klein makes obvious using flexible printed circuit to connect Werner’s control device 8 and cameras 20, 40 through the wall of the refrigerator. The addition of Baek makes obvious using MIPI to efficiently transmit captured image data from the cameras 20, 40 to the control device 8. 
On page 14, the Applicant asserts that MIPI data transmission is just for short-range communication. The Examiner can find no such disclosure in Baek. Baek’s disclosure that the invention can be used in refrigerators, ovens, washing machines, and furniture leads one away from the Applicant’s assertion that MIPI is just for short-range communication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637